Mr. President, it is a particular pleasure for me to convey to you my warm congratulations on your assumption of the important responsibility of presiding over the thirty-sixth session of the General Assembly and to greet you as a distinguished representative of Iraq, a country with which Romania is developing close relations of friendship and cooperation.
80.	The present session begins its work in circumstances of continuing tension in international life, which gives rise to profound and legitimate concern among all peoples. The international climate is marked by an intensification of the imperialist policy of force and diktat, of consolidation and a further division of spheres of influence and domination, by the maintenance of hotbeds of conflict and war in various parts of the world, by the sharpening of the contradictions between States and groups of States, by the escalation and renewal of the arms race and by the widening of the gaps between the poor and the rich countries, against the background of the most profound economic crisis since the Second World War.
81.	All peoples and the United Nations are now confronted with urgent tasks requiring extraordinary responsibility. The President of Romania has in this regard pointed out that in the present international circumstances the most pressing need today consists in bringing about unity and ever closer cooperation of peoples, of progressive forces everywhere, for the purpose of putting an end to the exacerbation of the international situation and resuming and continuing the policy of detente, independence and peace in order to stop the arms race and embark on disarmament, first of all nuclear disarmament.
82.	In the spirit of these imperatives, Romania has been taking an active part in international life and is acting to promote the settlement, in the interest of all peoples, of the major problems confronting mankind. In his frequent political contacts, as well as in international forums, the head of the Romanian State, President Nicolae Ceausescu, has been promoting assiduously and on the basis of principle the ideals of cooperation and understanding among States, mutual respect, uniting the efforts of all nations for the complete elimination from interState relations of the use or threat of force and interference in the internal affairs of other States, for the defense of the freedom and independence of peoples and for the strengthening of international peace and security.
83.	We are developing broad relations of friendship and cooperation wUh all socialist States. We are expanding our relations with the developing countries and with the nonaligned nations and, in the spirit of peaceful coexistence, we are promoting relations of cooperation with all States of the world, regardless of their social system.
84.	Romania bases its relations with all countries on the principles of full equality of rights, respect for national independence and sovereignty, noninterference in the internal affairs of States, mutual advantage and non-use of force or the threat of force, and is working actively to bring about a generalization of those principles throughout international life, convinced as it is that this is the only appropriate basis for developing relations among States and for promoting detente, security and peace.
85.	In the present circumstances, the key to the resumption of the policy of detente, confidence and cooperation between nations is the undertaking of effective and substantive disarmament measures, which is the radical means of eliminating the main sources of confrontation and the danger of war, and relieving the peoples of the heavy burden of military expenditures. It is also the way to allocate vast resources for solving problems relating to the progress of each country and for substantially increasing the assistance given to the developing countries. It is the basic means of achieving a healthier political climate in the world, accelerating economic and social development, and increasing the wellbeing of all peoples.
86.	Mankind is understandably disappointed at the sterility of so many of the negotiations which have taken place in recent years and which have resulted in resolutions on disarmament, while the arms race itself, far from slowing down, has been given new and powerful momentum. Military budgets are at record levels, and the new types and systems of weapons that are being perfected introduce additional elements of destabilization. All this feeds the infernal cycle of action and reaction, increases the risks of the outbreak of a nuclear conflict and complicates negotiations on the limitation of armaments and on disarmament.
87.	It is only too obvious that the arms escalation has brought mankind to an impasse and that to escape from it requires a new, courageous approach that will lead to the achievement of a military balance, not through the piling up of armaments but through a continuing and systematic reduction of military expenditures, armed forces and armaments, through resolute measures for disarmament under effective control and, above all, through the final elimination of nuclear weapons. The peoples of the world are convinced that the unprecedented accumulations of arms is not directed to the defence of peace, but in fact represents preparations for war. If there is a genuine wish for peace, and for stability and confidence to prevail in the world, the efforts of all must be constantly subordinated to the urgent need to enter without delay into effective negotiations for the cessation of the arms race and disarmament, and first and foremost, nuclear disarmament.
88.	As a European country, Romania is particularly concerned at the accumulation on our continent of the most powerful arsenal of military forces and modern armaments ever recorded, including nuclear weapons. It is in Europe that the two military alliances are confronting each other, and many of the contradictions and conflicts existing in the world today have their origin on the European continent.
89.	Europe, which is already saturated with armed forces and armaments, is inescapably caught up in the whirlwind of the arms race. Consequently, Romania believes that it is particularly important for the General Assembly to come out firmly against the deployment and development of new medium-range nuclear missiles, and for a beginning to be made as soon as possible on specific negotiations to banish those missiles, and nuclear weapons in general, from our continent. Romania believes that all European States with a vital interest in this question should take part in those negotiations.
90.	We vigorously oppose the production of the neutron bomb, which is in fact also intended for Europe. Generally speaking, we consider it an illusion to believe that security can be achieved through the constant accumulation of new arms, since experience itself has shown that weapons, particularly nuclear weapons, bring only insecurity.
91.	Romania attaches particular importance to a successful outcome of the current Madrid meeting that would lead to free and extensive economic, technological, scientific and cultural cooperation on the basis of respect for the social system of each country and the independence and sovereignty of every people and would help to forge a united Europe in which every nation could develop freely, without any aggression or interference from outside. At the same time, we must ensure the continuity of the process of building security and developing cooperation on the continent. It is precisely in taking into account the existing situation in Europe, and the fact that about 80 per cent of world armament expenditures are accounted for by States signatories of the Final Act of the Conference on Security and Cooperation in Europe, signed at Helsinki, that Romania believes it is of the utmost importance for the Madrid meeting to agree on convening a conference devoted to the strengthening of confidence and to disarmament in Europe, a conference which would become an essential element in an effective disarmament process.
92.	In the present international circumstances, Romania believes that the most urgent and important task is the freezing and reduction of military expenditures, on the basis of appropriate agreements and under adequate international control. To that end, Romania has proposed that principles be worked out to govern the reduction of military expenditures, a proposal which is already before the Disarmament Commission. In our view, the formulation and adoption of such principles as soon as possible would facilitate the negotiation of specific agreements to reduce military budgets. The Romanian Government believes that it would be a particularly positive step if at this session an understanding were reached on the freezing of military expenditures at the 1981 level.
93.	In the debate and in the resolutions that will be adopted at this session, priority should be given to the problems of nuclear disarmament. Romania believes that we must make every effort to unblock the present situation, and that the Geneva Committee on Disarmament should begin without delay effective negotiations on the cessation of the nuclear arms race and the reduction of nuclear weapons.
94.	Romania regards as well-founded and just the proposal made by the Soviet delegation from the rostrum of the Assembly [7th meeting, para. 116] that anyone who is the first to use atomic weapons would be declared a criminal. Anyone who makes preparations for the use of atomic weapons against other States is in fact pursuing a policy against mankind, a criminal policy. Such a policy must.be resisted with the utmost vigor by all peoples and should be considered a crime against mankind. The peoples of the world must take action now, before it is too late, to stop the progress towards the use of that weapon. Romania therefore considers that everything possible should be done to put an end to the manufacture of nuclear weapons, which represents a serious danger to peace and mankind.
95.	Romania believes that the second special session of the General Assembly devoted to disarmament, to be held in 1982; is of particular importance. At that session the Assembly will have the task of adopting a comprehensive disarmament program and of bringing about a radical change in the situation in the field of disarmament negotiations.
96.	The supreme duty of the Governments of all States is to heed the voice of the peoples, a voice which is being "raised ever more firmly against the danger of war and is demanding an end to the accumulation of armaments and the production and deployment in their countries of new nuclear weapons. It is our duty to tell the peoples of the world openly the whole truth, and not to permit the creation of any illusion that one can live in tranquility and security as long as the vast accumulations of the means of destruction continue to grow. The unprecedented dimensions of the arms race pose a particularly grave threat to world peace and to the security and life of the peoples of the world, making it necessary for all States to show responsibility, lucidity and realism.
97.	In the interest of civilization, the safeguarding of life on earth and present and ^future generations, we must turn from words to deeds and act before it is too late to call a halt to this dangerous development, and we must do everything in our power to stop the arms race and embark resolutely on disarmament, above all, nuclear disarmament, Let us see to it that human genius, science and technology as was stressed, incidentally, at the recent international scientific meeting "Scientists and Peace", in Bucharest are used not for creating weapons, not for destructive ends, but exclusively for peaceful purposes, to accelerate the development of the least developed countries, to solve energy and food problems and for the economic and social progress of all peoples.
98.	The statesmen of our time will win for themselves a worthy place in history not by an irrational armaments policy, but by the courage and determination with which they act to bring about the cessation of the arms race and by their contribution to solving this crucial problem that is facing mankind.
99.	In view of the grave political and social I problems facing mankind as a result of the persistence of the phenomenon of underdevelopment and the many structural crises affecting the world economy, a firm commitment by mankind to an effective reversal of present tendencies in order to ensure the limitation of armaments, and the adoption of specific measures of disarmament, emerges as a task of particular urgency.
100.	In strict solidarity with other developing countries and as a developing country, Romania continues to work for the establishment of a new international economic order.
101.	Unfortunately, so far very little has been done to satisfy this aspiration of the majority of mankind. The gaps between the developed and developing countries constantly grow wider and the state of underdevelopment is perpetuated, which breeds serious economic anomalies at the world level, and mistrust, animosity and tension in international life.
102.	In these circumstances, the present economic, energy, monetary and financial crises are having a profound effect on development and world economic and political stability, exerting a very powerful negative effect on the economy of all States, particularly the developing countries. As has been stressed during the course of the present debate by high-level representatives of other States who have preceded me at this rostrum, an important role in the perpetuation and aggravation of this situation is being played by the unprecedented increases in the cost of international credit and by exchange rate policies. Artificially inflated interest rates have had a powerful negative impact, above all on the economies of the developing countries, aggravating the dimensions of their external debt, diminishing their already limited possibilities for development and undermining their efforts to overcome underdevelopment. Furthermore, those excessively high interest rates are affecting developed countries as well, causing the stagnation of production, investments and exports, as well as an increase in unemployment and a decline in the standard of living of the masses.
103.	The international community must act with the utmost determination to put an end to these practices of force, plunder, oppression and exploitation which, in effect, are expressions of neocolonialism, pursuing in new forms, more refined but as painful as the old ones, perpetuation of the exploitation of the weak by the strong and the enrichment of advanced States at the expense of the others. It is imperative, in our view, to introduce the practice of reasonable interest rates, bearing in mind that widening the existing gaps is detrimental to the rich States themselves, since it causes the world market to shrink, endangers general progress in which all States have a vital interest, creates instability and makes even sharper already existing international contradictions. In Romania's view, we must bring about an international understanding that the ceiling of interest rates will not exceed 8 per cent. For developing countries, that ceiling should be about 5 per cent; and the least developed countries should be granted credits without interest, or with a maximum interest rate of 2 to 3 per cent.
104.	In proposing a maximum interest rate of 8 per cent, we realize that this is particularly high when compared with the normal return on economic projects and, at the same time, that financial relations and international credit should not constitute an obstacle to the progress of each country and of international cooperation but, rather, should be a powerful instrument for the stimulation of material production, the expansion of commercial exchange and the promotion of economic, technological and scientific cooperation among nations. Considering the special role played in economic life by international credit and the gravity of the problem of the external debt of developing countries, the General Assembly at this session should issue an appeal to all the Governments of developed countries and to international financial cooperation organizations urgently to take measures to ensure the implementation of a reasonable system of interest rates within the limits I have mentioned.
105.	The Romanian Government believes that in order to implement the new international economic order it is essential to establish new principles of equality and economic cooperation, to eliminate all forms of inequality and oppression, to eliminate the neo-colonialist practices which have the effect of perpetuating the exploitation of peoples, to ensure equitable exchange and to give more substantial support to the least developed countries for the development of the forces of production in both agriculture and industry. At the same time, there must be better access to modern technology and to the conquest of science, in advantageous conditions for the developing countries; we must abandon the trend towards using technological and scientific monopolies to institute new forms of exploitation and dependence, and to exert political and economic pressures in international relations. The efforts of each people an essential factor in an accelerated economic and social development must be blended harmoniously with broad international cooperation, primarily among the developing countries.
106.	Furthermore, problems of underdevelopment and of the new international economic order cannot be solved by superficial measures. Without courage and the will to make decisive progress and advance rapidly towards that goal, mankind will not be able to overcome the grave crisis it is suffering from at present. The solution of these problems necessitates fundamental changes in international economic relations and the allocation of substantial sums for economic and social development, funds which can be obtained primarily by the reduction of military expenditures.
107.	The cessation of the arms race and the inauguration of disarmament would make it possible to save vast financial resources which could be allocated to economic and social development, to assist developing countries and to improve the wellbeing of peoples. Romania's President has already made specific proposals along those lines with regard to the gradual reduction of military expenditures over the next four or five years by at least 10 per cent to 15 per cent. Half of the sums saved in that way could be used for the economic and social development of the countries which have made those savings and the other half for the progress of the developing countries.
108.	The Romanian Government believes that, in the process of eliminating underdevelopment and establishing normal functioning of the world economy, the developed countries have a legal "and moral obligation to support the progress of the developing countries. This obligation stems primarily from the fact that during the long period of colonial domination vast riches found their way to the metropolitan countries. Furthermore, as Romania sees it, it is in the interest of the rich States themselves to participate in the liquidation of underdevelopment, since it is only in that way that the stability of the world economy and their own future progress can be achieved.
109.	In our view, the United Nations is the most appropriate framework for undertaking firm and effective measures to improve the state of the world economy and assist the efforts of developing countries. The prompt initiation within the framework of the United Nations of the global negotiations proposed by the Group of 77 remains an objective of fundamental importance which could both meet the short-term and longterm interests of world economic stability and ensure the development of all countries.
110.	The intensification of efforts to bring about the settlement by exclusively peaceful means of all disputes between States is a fundamental prerequisite for peace and detente and for the relaxation of tensions. Recourse to arms, force or the threat of force in dealing with disputes between States causes great damage and suffering to the peoples concerned and, at the same time, poses immense dangers to world peace. There is no denying, and experience has often confirmed this, that the use of force automatically engenders force. The time will never return when peoples of the world could be brought to their knees without resistance, when world public opinion remained passive in the face of acts of force committed by the strong against the weak. The recourse to military means or to other kinds of force in any part of the world creates tension and anxiety and gives rise to reactions on the part of all countries.	 ;
111.	The Romanian Government is firmly convinced that there is no problem or controversy anywhere in the world that could not be settled by political means,' through negotiations conducted in a spirit of understanding and mutual respect. As stated by President Ceausescu
"There is no reason for peoples to have recourse to arms in order to settle differences. On the contrary, the interests of all peoples and the general interests of peace itself require that all disputes between States be settled solely through negotiation There is "only one reason that can justify recourse to arms: a people's need to defend its national^ independence and its right to a free life. We must do everything possible to ensure that nobody can attempt any longer to quell the independence of peoples or subjugate them."
112.	We consider that in the present international circumstances the United Nations should give priority to action against recourse to force or the threat of force, to ensure the complete renunciation of the use of military means for the settlement of international problems.
113.	In proposing, at the thirty-fourth session, the inclusion in the agenda of the General Assembly of an item entitled "Settlement by peaceful means of disputes between States" [item 122], Romania was in fact proceeding from the need to exploit the possibilities provided by the United Nations and the Charter for more' vigorous and effective action to prevent and settle conflicts between States on a just and lasting basis. We appreciate what has been done so far with a view to producing the declaration on the peaceful settlement of disputes and believe that the timeliness and important political significance of such a declaration require a continuation of efforts in order to accelerate its implementation.
114.	The Romanian initiative concerning the development and strengthening of good-neighborliness between States, which was included in the agenda of this session as item 57, also falls under the heading of the strengthening of international security and the prevention of disagreements and tension between States. I wish to stress in this regard too Romania's ceaseless efforts to develop relations of cooperation and friendship with all Balkan States, and to transform the Balkans into a nuclear weapon-free zone, a zone of friendship, peace and good neighborliness which would contribute to the security of the European continent and to the peace of the entire world.
115.. Romania wishes to stress the active role that should be played by the United Nations in eliminating hotbeds of tension and conflict which more than once have endangered world peace and security.
116. The Romanian Government believes that all disputes that still exist in the Middle East, SouthEast Asia, SouthWest Asia, Africa and other parts of the world should be settled by negotiation, with respect for the freedom and independence of each people and its sacred right to independent development through progress and civilization, without any outside interference.
1!7. Our country favors a comprehensive political settlement of the Middle East conflict and the establishment of a just and lasting peace in the area, on the basis of the withdrawal by Israel from the Arab territories occupied as a result of the 1967 war; the solution of the problem of the Palestinian people by recognizing its legitimate rights, including its right to self-determination and the creation of its own independent State; and the guaranteeing of the independence and sovereignty of all States of the region. The continuation of the tension in the Middle East, aggravated by Israel's recent military actions on the territory of Lebanon, as well as by its bombardment of the Iraqi nuclear research center near Baghdad, is an impediment to the peaceful settlement of the conflict.
118.	Romania believes that the General Assembly must endorse effective measures to ensure a lasting peace in the Middle East and the convening of an international conference under the auspices and with the active participation of the United Nations, in which all countries concerned, as well as the Palestine Liberation Organization jPLO], the Soviet Union and the United States would take part, along with other States which can make a positive contribution to a comprehensive settlement of the situation in that part of the world and to a solution of the Palestinian problem.
119.	We give every support to the constant and constructive efforts and proposals of the Democratic People's Republic of Korea to fulfill the legitimate aspirations of the Korean nation to, live in a free, united, independent, democratic and prosperous country, which is the wish of the whole Korean people, and to create the Democratic Confederal Republic of Koryo.
120.	There is an imperative need today for the urgent and final elimination of the vestiges of colonialism, neocolonialism and racism. Romania gives its unstinting support to the struggle of the Namibian people, under the leadership of the South West Africa People's Organization [5W4PO], to abolish the illegal occupation of Namibia and to achieve, without delay, its sacred right freely to choose the path of its future development, in accordance with its own legitimate aspirations and interests. The Roumanian Government resolutely condemns the policy of
racism and apartheid of those in power in Pretoria towards the African population, as well as their armed attacks against neighboring African countries and their aggression against Angola. We demand that all military actions against the independence and sovereignty of the People's Republic of Angola be halted unconditionally.
121.	We are particularly attentive to the problems of social development, human rights and freedoms, the human condition in general and international cooperation in these fields. In our opinion, the concern in these areas, within the framework of the United Nations, should focus on solution of the fundamental problems of mankind and on ensuring essential rights the elimination of exploitation and of major social differences, the equitable distribution of income among the various social classes, the guaranteeing of the right to work and to equitable wages, particularly in circumstances of chronic unemployment in many countries, as well as the guaranteeing of the right to education and the best possible living conditions for all citizens.
122.	In our view, the effective achievement of human rights implies the elimination of domination of one people by another, the abolition of colonialism, of the imperialist policy of force or threat of force, and the creation of a world of peace without arms or wars. The danger of a conflagration which could lead to the destruction of life on our planet emphasizes the elementary truth that the right to life, security and peace, the right to live in freedom away from the threat of aggression, represents a fundamental right of all peoples.
123.	Romania believes that particular attention should be paid to the growing concern of the United Nations about the problems of young people in the light of their role in the life of modern society and in determining the future of civilization in tomorrow's world.
124.	It is imperative that young people in all countries should be guaranteed the right to education and the right to work so that they can use their knowledge in activities useful to society, as well as the right to play a full part in the social and political life of their countries. The Organization and all Governments have a duty to educate the youth of the world in the spirit of the ideals of freedom and social justice, friendship and mutual respect and of the common struggle for the cause of peace and progress, and at the same time to protect the younger generations from the adverse influence of neoFascist and racist circles and the degrading impact of what have become full scale enterprises of the subculture, propagating and fomenting hatred and violence.
125.	The Romanian Government therefore feels that the period of preparation for the International Youth Year, to be held in 1985, should be used for stepping up the efforts of Governments to solve the specific problems of the younger generation. In this regard, we believe that the draft program of measures and activities drawn up by the Advisory Committee for the International Youth Year [see A/36/215, annex, sect. IV, pari annex to decision 1 (I)) is comprehensive and represents a real strategy for contributing to the identification and solution of the fundamental problems which are of concern today to the younger generation, and for exploiting its creative potential. We are convinced that this draft program will receive the endorsement of the General Assembly.
126.	The solution of the complex problems confronting mankind today requires the democratization of international relations, the creation of conditions for the participation in international life, on a basis of full equality, of all States, regardless of their size or social system.
127.	At the present time we must act to strengthen cooperation and solidarity among the developing and non aligned countries, and the small and medium-sized countries in general, in order for them to take an active part in the settlement of existing conflicts through negotiations, the bringing about of a new international economic order and the inauguration of a genuine process of disarmament. The United Nations today offers the most appropriate framework and opportunity for finding, jointly and in a spirit of responsibility, solutions to the major problems confronting mankind.
128.	The United Nations is made up of all its Member States, all of us. It is therefore up to us to act in concert and with determination to strengthen the role of the Organization in international life, so that the United Nations can establish its world political priorities and the most important objectives, as well as the practical means of achieving them, so that the aspirations of peoples will no longer be disappointed through false hopes and through grievances. The United Nations should adopt concrete measures which would be conducive to the systematic and lasting solution of the problems confronting mankind, with the participation of all States on a basis of full equality.
129.	Experience has shown that it is not possible for major international problems to be settled in a small group of States, however big and powerful they may be. That is why we believe that the strengthening of the role of the United Nations and the improvement and democratization of its activities, in accordance with the requirements of international life today, are of major importance if international peace and security and the development of cooperation among all nations are to be ensured.
130.	The overcoming of major difficulties in international life and of grave situations of tension and conflict, the resumption and continuance of the policy of detente, national independence, security and peace, all require efforts supported by all States and an active and responsible contribution on the part of all nations.
131.	The Romanian delegation, along with all other delegations, is determined to make its own contribution to the search for just and equitable solutions to the problems facing the United Nations, so that this session of the General Assembly may fulfill the expectations of peoples throughout the world and contribute to the improvement of the international situation, to the resumption and continuance of the policy of detente, independence and peace, to the cessation of the arms race and the adoption of measures of disarmament, particularly nuclear disarmament, and to the strengthening of international peace, security and cooperation.
